Name: Decision of the EEA Joint Committee No 102/97 of 15 December 1997 amending Protocol 47 to the EEA Agreement, on the abolition of technical barriers to trade in wine
 Type: Decision
 Subject Matter: food technology;  European construction;  beverages and sugar
 Date Published: 1998-07-09

 9.7.1998 EN Official Journal of the European Communities L 193/62 DECISION OF THE EEA JOINT COMMITTEE No 102/97 of 15 December 1997 amending Protocol 47 to the EEA Agreement, on the abolition of technical barriers to trade in wine THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Protocol 47 to the Agreement was amended by Decision of the EEA Joint Committee No 46/97 (1); Whereas several Community Acts on the abolition of technical barriers to trade in wine are to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 Appendix 1 to Protocol 47 to the Agreement shall be amended as specified in the Annex to this Decision. Article 2 The texts of Regulations (EC) No 1128/96, (EC) No 1426/96, (EC) No 1427/96, (EC) No 1428/96, (EC) No 1429/96, (EC) No 1592/96 and (EC) No 1915/96 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 16 December 1997, provided that all the notifications pursuant to Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 15 December 1997. For the EEA Joint Committee The President E. BULL (1) OJ L 290, 23. 10. 1997, p. 32. ANNEX Appendix 1 to Protocol 47 on the abolition of technical barriers to trade in wine to the EEA Agreement shall be amended as specified below. 1. The following indent shall be added in point 15 (Council Regulation (EEC) No 822/87):  396 R 1592: Council Regulation (EC) No 1592/96 of 30 July 1996 (OJ L 206, 16.8.1996, p. 31). 2. The following indent shall be added in point 16 (Council Regulation (EEC) No 823/87):  396 R 1426: Council Regulation (EC) No 1426/96 of 26 June 1996 (OJ L 184, 24.7.1996, p. 1). 3. The following indent shall be added in point 19 (Council Regulation (EEC) No 4252/88):  396 R 1594: Council Regulation (EC) No 1594/96 of 30 July 1996 (OJ L 206, 16.8.1996, p. 35). 4. The following indent shall be added in point 22 (Council Regulation (EEC) No 2392/89):  396 R 1427: Council Regulation (EC) No 1427/96 of 26 June 1996 (OJ L 184, 24.7.1996, p. 3). 5. The following indents shall be added in point 38 (Council Regulation (EEC) No 2332/92):  396 R 1428: Council Regulation (EC) No 1428/96 of 26 June 1996 (OJ L 184, 24.7.1996, p. 7),  396 R 1429: Council Regulation (EC) No 1429/96 of 26 June 1996 (OJ L 184, 24.7.1996, p. 9),  396 R 1594: Council Regulation (EC) No 1594/96 of 30 July 1996 (OJ L 206, 16.8.1996, p. 35). 6. The following indent shall be added in point 42c (Commission Regulation (EC) No 554/95):  396 R 1915: Commission Regulation (EC) No 1915/96 of 3 October 1996 (OJ L 252, 4.10.1996, p. 10). 7. The following point shall be inserted after point 42c (Commission Regulation (EC) No 554/95): 42d. 396 R 1128: Commission Regulation (EC) No 1128/96 of 24 June 1996 laying down detailed rules for the coupage of table wine in Spain (OJ L 150, 25.6.1996, p. 13).